      3:20-cv-02755-MGL        Date Filed 02/05/21     Entry Number 24      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                    COLUMBIA DIVISION



John Doe,                               )
                                        )              Civil Action No. 3:20-2755-MGL
              Plaintiff,                )
                                        )
v.                                      )
                                        )
Mark Keel, in his official capacity as  )        PARTIAL STIPULATION OF DISMISSAL
Chief of South Carolina Law Enforcement )
Division, South Carolina Law            )
Enforcement Division (“SLED”),          )
                                        )
              Defendants.               )
___________________________________ )


       Pursuant to 41(a)(1)(A)(ii), FRCP, the Plaintiff John Doe hereby dismisses the Sixth

Cause of Action for defamation from the Complaint. This Partial Stipulation of Dismissal has no

impact on the remaining causes of action which will proceed.



       s/ Allen Chaney
ALLEN CHANEY                         #13181
South Carolina Justice Project
1220 Laurens Road, Suite B
Greenville, South Carolina 29607
(720) 634-5493
Email: allen@scjusticeproject.org

SHIRENE C. HANSOTIA                  #12558
ACLU of South Carolina
Post Office Box 20998
Charleston, South Carolina 29413
(843) 720-1423
Email: shansotia@aclusc.org

Counsel for Plaintiff
     3:20-cv-02755-MGL       Date Filed 02/05/21   Entry Number 24   Page 2 of 2




       s/ Andrew F. Lindemann
ANDREW F. LINDEMANN               #5070
Lindemann & Davis, P.A.
Post Office Box 6923
Columbia, South Carolina 29260
(803) 881-8920
Email: andrew@ldlawsc.com

Counsel for Defendants
